Citation Nr: 0818371	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-31 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

Per an October 2004 VA administrative decision, the veteran 
had a period of active service from March 10, 1992 to March 
9, 1998, at which time he received an honorable discharge.  
He immediately re-enlisted for active service on March 10, 
1998 and served until June 25, 2004, at which time he 
received a dishonorable discharge.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the above claim.

During the pendency of this appeal, jurisdiction of this 
matter was transferred to that of the RO located in St. 
Petersburg, Florida, as a result of a change of domicile of 
the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).

The veteran asserts that he has a current cervical spine 
disorder which is manifested as a result of his period of 
active service.  As noted above, per an October 2004 VA 
administrative decision, the veteran had a period of 
honorable service from March 10, 1992 to March 9, 1998, and a 
period of dishonorable service from March 10, 1998 to June 
25, 2004.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  statutory bars 
found at 38 U.S.C.A. § 5303(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.12(c) (2007) and regulatory bars listed in 38 
C.F.R. § 3.12(d) (2007).  38 C.F.R. § 3.12(d) provides that a 
discharge or release because of one of the following offenses 
is considered to have been issued under dishonorable 
conditions:  acceptance of undesirable discharge in lieu of 
trial by general court-martial; mutiny or spying; offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4) (2007).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b) (2007).  

In the January 2005 rating decision of the RO, the veteran's 
claim for service connection for a cervical spine disorder 
was denied because the onset of the veteran's claimed 
disorder was said to have been on April 6, 1998, which was 
during his dishonorable period of active service.  This 
would, in fact, result in a bar to compensation benefits as 
noted above.

However, a review of the veteran's service medical records 
reveals that on April 6, 1998, the veteran did report the 
sudden onset of right shoulder and elbow pain which was 
radiating from the middle part of his back.  He further added 
that he had experienced similar symptoms before, and that 
this episode felt the same, but without relief.  The veteran 
eventually underwent surgical treatment to his cervical 
spine.

In this regard, a service medical record dated in March 1993, 
during his honorable period of active service, reveals that 
the veteran reported a three week history of left upper back 
pain since pulling a muscle, which was manifested by pain on 
neck movement.  The pain was said to radiate into the left 
upper arm.  The assessment was musculoskeletal pain.

Additionally, a service medical record dated in February 1994 
shows that the veteran reported a three week history of pain 
and tingling in the left shoulder which would radiate down 
the arm and into the hand.  The assessment was bursitis and 
tendonitis.

In light of the foregoing, the Board finds that a medical 
opinion should be obtained by an appropriate VA orthopedist 
in order to determine whether the veteran had manifestations 
of the onset of a cervical spine disorder during his period 
of honorable active service.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the veteran 
for an appropriate VA orthopedic 
examination in order to determine the 
nature and etiology of the veteran's 
asserted cervical spine disorder.  The 
entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for various cervical spine and bilateral 
shoulder complaints during both periods of 
the veteran's active service, the examiner 
is requested to render an opinion as to 
whether the veteran has a chronic cervical 
spine disability, and whether it is 
etiologically related to his period of 
honorable active service from March 1992 
to March 1998, including treatment in 
March 1993 and February 1994.

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



